Citation Nr: 0821004	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Basic eligibility for United States Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant has brought this claim as the widow of a man 
who died in November 1991.  She is seeking VA survivor 
benefits based on claimed service of the decedent from 
December 1945 to December 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision by the VA Regional Office 
(RO) in Manila, the Republic of the Philippines.  In that 
decision, the RO denied the appellant's claim for VA death 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking VA survivor benefits.  She reports 
that the decedent served with U. S. Army Transportation Corps 
from December 31, 1945, to December 31, 1946.  In March 2006, 
the RO denied the appellant's claim, finding that the 
decedent served in the Merchant Marine, and that Merchant 
Marine service after August 15, 1945, was not considered 
service in the U. S. Armed Forces for VA benefits purposes.  
See 38 U.S.C.A. §  101(2) (West 2002); 38 C.F.R. § 3.7(x)(15) 
(2007).

The appellant's claims file does not contain a service 
separation document or other documentation of the dates and 
organization of the decedent's service.  The Board will 
remand the case to obtain such documentation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
National Personnel Records Center (NPRC) 
the decedent's service separation document 
and other service personnel records.

2.  Thereafter, the RO should review the 
expanded record and determine if the 
appellant's claim can be granted.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the appellant an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



